UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-6204



JAMES CHRISTOPHER ANDERSON,

                Petitioner - Appellant,

          v.


ANTHONY HATHAWAY, III,

                Respondent - Appellee.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.   Russell A. Eliason,
Magistrate Judge. (1:07-cv-00348-RAE)


Submitted:   June 19, 2008                  Decided:   June 24, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Christopher Anderson, Appellant Pro Se.         Clarence Joe
DelForge, III, Assistant Attorney General, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James Christopher Anderson seeks to appeal the orders of

the magistrate judge* denying relief on his 28 U.S.C. § 2254 (2000)

petition   and   his   motion    to    reconsider.      The     orders    are   not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”            28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that any assessment of the constitutional claims

by   the   district    court    is    debatable    or   wrong    and     that   any

dispositive procedural ruling by the district court is likewise

debatable.    Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).           We have independently reviewed the

record and conclude that Anderson has not made the requisite

showing. Accordingly, we deny a certificate of appealability, deny

leave to proceed in forma pauperis, and dismiss the appeal.                     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                         DISMISSED



      *
      The parties consented to the magistrate judge’s jurisdiction
under 28 U.S.C. § 636(c) (2000).

                                      - 2 -